Pannell, Judge.
1. Pursuant to the ruling of the Supreme Court in this case (CTC Finance Corp. v. Holden, 221 Ga. *319809 (147 SE2d 427)), holding unconstitutional the Act of 1959 (Ga. L. 1959, pp. 353, 354) purporting, in the title, to amend Code § 6-1608, the judgment of this court vacating the grant of the new trial and remanding the case to the trial court with directions that the ground or grounds for the grant of the motion for new trial be stated in accordance with said Act of 1959 is hereby vacated and set aside.
Decided March 16, 1966.
Ray Gary, Vernon W. Duncan, for plaintiff in error.
Grant, Spears & Duckworth, William G. Grant, contra.
2. The present case being the first grant of a motion for new trial and the order granting it not disclosing on what ground or grounds it was granted, and it not appearing that the verdict was demanded by the evidence or that the trial judge abused his discretion, the first grant of a new trial will not be disturbed by this court. Code § 6-1608.

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.